DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT



                       RAJSHUN LAMAR CLARK,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D22-1401



                         September 14, 2022

Appeal pursuant to Fla. R. App. P. 141(b)(2) from the Circuit Court
for Lee County; J. Frank Porter, Judge.



PER CURIAM.


           Affirmed.


CASANUEVA, KELLY, and SMITH, JJ., Concur.


Opinion subject to revision prior to official publication.